Stephens, J.
1. Under the rulings in a former decision of this case (Mayo v. Bowen, 26 Ga. App. 539, 106 S. E. 596), the sale of the land was by the tract, and it was a question of fact for the jury as to whether or not, under the facts there existing, which are the same as those in the case under consideration, the grantor was guilty of a wilful deception or *576mistake amounting to actual fraud, which would authorize an apportionment of the purchase price.
Decided February 8, 1924.
Lankford <& Rogers, for plaintiff.
Williams & Corbill, for defendant.
2. This being a suit by the vendor against the vendee to recover the agreed purchase price, and the vendee having defended upon the ground that the price should be reduced in proportion to the discrepancy, the verdict finding for the defendant on this issue and in favor of the plaintiff for a reduced amount was authorized.
3. The admission in evidence of a plat solely for the purpose of showing the shape of the land was not error upon the ground that the plat indicated that the number of acres in the tract was considerably less than that called for in the deed, or upon the ground that such evidence was irrelevant.
4. The extent of the apportionment of the purchase price being determinable by the proportion which the quantity represented bears to the quantity received, it is immaterial that the amount of land actually received was more valuable in proportion than the adjoining land necessary to supply the deficiency, and such evidence was properly excluded.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.